Citation Nr: 1213261	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-02 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to May 1974. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a VA Regional Office (RO) which, in pertinent part, denied service connection for hepatitis C and a permanent and total disability rating for pension purposes.  Significantly, the RO correctly treated the Veteran's claim of service connection for hepatitis as a new claim, and not a claim to reopen.  As such, the RO fully addressed the underlying merits of the claim in its March 2007 rating decision.  In March 2007, the Veteran submitted a notice of disagreement.  In January 2009, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative.  In January 2009, the Veteran submitted an Appeal to the Board (VA Form 9) solely from the denial of service connection for chronic hepatitis C. 

When the case was initially before the Board in March 2010, there was some question as to whether one of the Veteran's prior claims of service connection for hepatitis had been abandoned.  That matter was remanded back to the RO for consideration, to avoid any prejudice to the Veteran.  In a November 2011 supplemental statement of the case, the RO confirmed that the Veteran's previous claim of service connection in September 1982 was abandoned.  

In August 1983, the RO determined that the Veteran failed to prosecute his claim.  His address was unknown, and there was insufficient evidence for rating purposes.  In light of the foregoing, the RO determined that the Veteran's September 1982 claim was abandoned.  See 38 C.F.R. § 3.158, 3.329, 3.655(f) (1983).  As the claim could not previously be adjudicated on the merits as it was abandoned, new and material evidence is not required to reopen the claim.

The Board inadvertently characterized the claim as a finally disallowed claim, requiring new and material evidence to reopen it, in its March 2010 remand.  However, the RO pursuant to the November 2011 SSOC found that the Veteran abandoned his September 1982 claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In 1979, the RO attempted unsuccessfully to obtain VA treatment records pertaining to treatment of hepatitis in 1974.  As this is a federal record, the RO must, if after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that the VA made to obtain those records; (c) describe any further action to be taken by the VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.  The RO should again attempt to obtain this record on remand as well as any other records sufficiently identified by the Veteran.  In addition, as VA medical records dated in 2006 reflect that he receives medical care through VA, VA medical records dating from September 27, 2006, should also be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any records that are not already of record pertaining to the treatment of hepatitis since his discharge from service, including VA records.  All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named non federal records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Attempt to obtain medical records pertaining to the treatment of hepatitis in 1974 at the VA Medical Center in Atlanta, Georgia and any other VA medical records identified by the Veteran that are not already of record.  The RO should also associate with the record VA treatment records pertaining to the Veteran that date from September 27, 2006.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and re-adjudicate the issue of service connection for hepatitis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


